DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear what “L1” represents.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 13, 15-17, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Zang et al. (U.S. Patent Application Publication 2021/0273120).
Regarding claims 1, 3, 8, 13, 15-17, Zang et al. disclose (Figs. 13 and 14) a light detector, comprising: a conductive layer (820 or 802) including a first conductive portion (left part) and a second conductive portion (right part); a first element including a first semiconductor layer (805 on left side 816; not labeled in Fig. 14) and a second semiconductor layer (804 on left side 816; not labeled in Fig. 14), the first semiconductor layer being of a first conductivity type, the second semiconductor layer being of a second conductivity type and being provided between the first conductive portion and the first semiconductor layer in a second direction (up/down) crossing a first direction (left/right), the first direction being from the first conductive portion toward the second conductive portion; a second element including a fourth semiconductor layer (804 on right side 817) and a fifth semiconductor layer (805 or right side 817), the fourth semiconductor layer being of the first conductivity type, the fifth semiconductor layer being of the second conductivity type and being provided between the second conductive portion and the fourth semiconductor layer in the second direction; a first member (818) provided between the first element and the second element and electrically connected to the conductive layer, the first member being conductive (metal or tungsten); a first insulating part (left part of insulating layer; [0051]) provided between the first element and the first member; and a second insulating part (right part of insulating layer; [0051]) provided between the second element and the first member.  Zang et al. further disclose a third and sixth semiconductor layer (803) and a TOF calculation or lidar ([0162], [0181]) as claimed.
Claim(s) 2, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sanfilippo et al. (U.S. Patent Application Publication 2009/0184317).
Regarding claims 6, Sanfilippo et al. disclose (Fig. 1) a light detector, comprising: a conductive layer (3) including a first conductive portion (left) and a second conductive portion (right); a first element (left instance of 1) including a first semiconductor layer (left 17a) and a second semiconductor layer (left 16), the first semiconductor layer being of a first conductivity type (N), the second semiconductor layer being of a second conductivity type (P) and being provided between the first conductive portion and the first semiconductor layer in a second direction crossing a first direction, the first direction being from the first conductive portion toward the second conductive portion; a second element including a fourth semiconductor layer (right 17a) and a fifth semiconductor layer, the fourth semiconductor layer being of the first conductivity type, the fifth semiconductor layer (right 16) being of the second conductivity type and being provided between the second conductive portion and the fourth semiconductor layer in the second direction; a first member (13) provided between the first element and the second element and between the first conductive portion and the second conductive portion, the first member being conductive ([0034] metal); an insulating layer (12b) provided between the conductive layer and the first member; a first insulating part (a left portion of 12a) provided between the first element and the first member; and a second insulating part (a right portion of 12a) provided between the second 33element and the first member.
Regarding claim 2, 9, 11, Sanfilippo et al. disclose (Fig. 1) a light detector, comprising: a conductive layer (3) including a first conductive portion (left) and a second conductive portion (right); a first element (left instance of 1) including a first semiconductor layer (left 17a), a second semiconductor layer (left 16), and a third semiconductor layer (left 2), the first semiconductor layer being of a first conductivity type (N), the second semiconductor layer and the third semiconductor layer being of a second conductivity type (P), the second semiconductor layer being provided between the first conductive portion and the first semiconductor layer in a second 31 direction crossing a first direction, the third semiconductor layer being provided between the first conductive portion and the second semiconductor layer, the first direction being from the first conductive portion toward the second conductive portion; a second element including a fourth semiconductor layer (right 17a), a fifth semiconductor layer (right 16), and a sixth semiconductor layer (right 2), the fourth semiconductor layer being of the first conductivity type, the fifth semiconductor layer and the sixth semiconductor layer being of the second conductivity type, the fifth semiconductor layer being provided between the second conductive portion and the fourth semiconductor layer in the second direction, the sixth semiconductor layer being provided between the second conductive portion and the fifth semiconductor layer; a first insulating part (left part of 12a) provided between the first element and the second element; a second insulating part (right part of 12a) provided between the first insulating part and the second element; and a first member (13) provided between the first insulating part and the second insulating part, a light transmittance of the first member being lower (mirror has no transmittance) than a light transmittance of the third semiconductor layer and lower than a light transmittance of the sixth semiconductor layer ([0042] layer 2 does not block photons).  The impurity concentration of the third semiconductor layer (P-) is lower than an impurity concentration of the second conductivity (P) as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. in view of Guckel et al. (U.S. Patent 6,133,615).
Regarding claim 14, Zang et al. disclose the claimed invention as set forth above.  Zang et al. do not disclose the width as claimed.  Guckel et al. teach (col. 5, lines 60-65) a trench having a width not less than .5 microns and not more than 10 microns.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a trench and therefore space between insulating parts in the apparatus of Zang et al. in view of Guckel et al. to obtain proper isolation between detectors as taught, known and predictable. 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al.
Regarding claims 18-20, Zang et al. disclose the claimed invention as set forth above.  Zang et al. do not disclose generating a 3D image or the lidar on the four corners of a vehicle as claimed.  However, lidars located on four corners of vehicles and generating a 3D image are well known.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration or 3D image in the apparatus of Zang et al. to obtain complete detection around a vehicle or for autonomous driving as known and predictable. 
Allowable Subject Matter
Claims 4, 5, 7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878